Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moth US 2011/0187197 A1.

	Moth teaches:
1. (Original) An energy storage system for managing power of a system and a DC (Direct Current) power distribution network linked with the system, comprising: 
a first converter [Fig. 6 211] connected between the system and the DC power distribution network so as to control a voltage of the DC power distribution network; 
a second converter [Fig. 6 222] connected to the DC power distribution network; 
a battery [Fig. 6 220] which is connected to the second converter and in which charging and/or discharging operation is controlled by the second converter; 
a third converter [Fig. 6 228] connected to the DC power distribution network; 
an emergency generator [Fig. 6 224 fuel cell generator] which is connected to the third converter and in which power is controlled by the third converter; 
a fourth converter  [Fig. 6 211 - inverter] connected to the DC power distribution network; and 
a first load [Fig. 6 load bar 2 connects to critical loads] which is connected to the fourth converter and in which a voltage is controlled by the fourth converter.


Moth teaches:
2. (Original) The energy storage system of claim 1, 
wherein the first converter is driven in a DC voltage control mode for controlling the voltage of the DC power distribution network, [rectifier 211 controls voltage for DC bus]
the second converter is driven in a power control mode for controlling power of the battery, [DC/DC converter 222 charges/discharges battery 220]
the third converter is driven in the power control mode for controlling power of the emergency generator, and  [DC/DC converter 228 for fuel cell generator 224]
the fourth converter is driven in a Constant Voltage Constant Frequency (CVCF) mode for controlling the voltage of the first load.  [Fig. 6 inverter 211 drives AC critical loads on load bar 2]

	Moth teaches:
3. (Original) The energy storage system of claim 2, wherein when an accident occurs in the system, the first converter detects the accident of the system and provides a detection result to 


	Moth teaches:
11. (Original) The energy storage system of claim 1, 

wherein the first converter converts a AC (Alternating Current) voltage provided from the system into a DC voltage and provides the DC voltage to the DC power distribution network, or converts a DC voltage provided from the DC power distribution network into an AC voltage and provides the AC voltage to the system, [Fig. 6 converts AC from 202 into DC bus 210]

the second converter converts a DC voltage provided from the DC power distribution network into a DC voltage and provides the DC voltage to the battery, or converts a DC voltage provided from the battery into a DC voltage and provides the DC voltage to the DC power distribution network, [Fig. 6 222 DC/DC converter]

the third converter converts an AC voltage provided from the emergency generator into a DC voltage and provides the DC voltage to the DC power distribution network, and [para. 0113, “The fuel cells 330 may be implemented as a traditional diesel generator adapted to output DC power.”]

the fourth converter converts a DC voltage provided from the DC power distribution network into an AC voltage and provides the AC voltage to the first load. [Fig. 6 inverter 211 converts power from DC bus to AC load bar 2 for critical loads]

	Moth teaches:
12. (Original) The energy storage system of claim 11, further comprising: 
a fifth converter connected to the DC power distribution network; [Fig. 6 212] and 
a second load which is connected to the fifth converter and in which a voltage controlled by the fifth converter. [Fig. 6 “essential loads” powered by inverter on 212]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moth US 2011/0187197 A1 in view of Mosman US 2016/0294214 A1.

	Moth does not teach the following limitation, however, Mosman teaches:
4. (Original) The energy storage system of claim 1, further comprising: 

a second breaker selectively opening and/or closing connection between the third converter and the emergency generator.  [Fig. 4 230]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Mosman with those of Moth to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Mosman teaches that providing a switch on both sides of the converter can be used for isolating a faulty generator and also to isolate the converter from the load.  Mosman also teaches that using the switches to isolate different sources of power on the DC bus distribution network is useful for maintenance so that the entire system does not need to be shut down for repairs to only a part.  (see para. 0048).

	Mosman teaches:
5. (Original) The energy storage system of claim 4, wherein when an accident occurs in the system, the first converter detects occurrence of the accident of the system and provides a detection result to the second converter and the first and second breakers, so that a drive is stopped, the second converter provides power of the battery to the first load in a seamless state based on the detection result provided from the first converter, the first breaker connects the DC power distribution network and the third converter based on the detection result provided from the first converter, the second breaker connects the third converter and the emergency generator based on the detection result provided from the first converter, and the third converter connected 

	Mosman teaches:
6. (Original) The energy storage system of claim 5, wherein the third converter, confirms a rating state of the emergency generator when the emergency generator is driven, and is driven in a power control mode and provides power of the emergency generator to the first load when the emergency generator is driven in the rating state.  [para. 0048]

	Mosman teaches:
7. (Original) The energy storage system of claim 5, wherein the emergency generator is driven in a Constant Voltage Constant Frequency (CVCF) mode without work of synchronization with the system or the DC power distribution and provides power to the first load.  [para. 0047]

	Mosman teaches:
8. (Original) The energy storage system of claim 4, wherein when an accident occurs in the system, a drive of the first converter is stopped, the second converter detects occurrence of the accident of the system based on a DC voltage change rate of the DC power distribution network, provides a detection result to the first and second breakers, and provides power of the battery to the first load in a seamless state based on the detection result, the first breaker connects the DC power distribution network and the third converter based on the detection result provided from the second converter, the second breaker connects the third converter and the emergency 

	Mosman teaches:
9. (Original) The energy storage system of claim 8, wherein the third converter, confirms a rating state of the emergency generator when the emergency generator is driven, and is driven in a power control mode and provides power of the emergency generator to the first load when the emergency generator is driven in the rating state.  [Fig. 5]

	Mosman teaches:
10. (Original) The energy storage system of claim 4, wherein when an accident does not occur in the system, the first breaker closes connection between the DC power distribution network and the third converter; and the second breaker closes connection between the third converter and the emergency generator.  [para. 0054, “In operation, if a fault occurs on the source or at the AC input of any module 100, the rectifier 105 in that module 100 may immediately shut down, and the input device 125 may also open. The ESD 115 then supports the load until the stored energy is depleted or the input source is restored. If the input source is restored, the input device 125 re-closes and the rectifier 105 restarts. If the input source is not restored before the ESD 115 is depleted, the ESD 115 shuts off and the DC load bus 110 becomes totally supported by the BDC 120. The BDC 120 may draw power as required from the IP Bus 150, which is supported by all other modules 100 connected to the IP Bus 150.”]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moth US 2011/0187197 A1 in view of Bryde US 2004/0164618 A1.

	Moth does not teach the following limitation, however, Bryde teaches:
13. (Original) The energy storage system of claim 11, wherein the fifth converter, is driven in a Constant Voltage Constant Frequency (CVCF) mode for controlling a voltage of the second load, and converts a DC voltage provided from the DC power distribution network [Fig. 3a 120] into a DC voltage and provides the DC voltage to the second load.  [Fig. 3a 124]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Bryde with those of Moth to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Bryde teaches the use of a battery to provide temporary power before a backup generator is capable of powering the loads of both DC and AC.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115